Citation Nr: 1742749	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-27 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1955 to April 1959 in the United States Marine Corps. His service included service at Camp Lejeune, North Carolina from April 1957 to April 1958. The Veteran died in September 2006.  The appellant is the Veteran's surviving spouse. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. Jurisdiction of the case currently resides with the RO in Montgomery, Alabama.

The Appellant testified before the undersigned Veterans Law Judge (VLJ) at an August 2017 Board hearing, and a transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in September 2006; the certificate of death listed the immediate cause of death as lung cancer with underlying causes of respiratory failure and acute renal failure.

2. The competent and probative evidence is against a finding that the Veteran's lung cancer had its onset in service or is otherwise related to exposure to contaminants at Camp Lejeune.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Service connection for cause of death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (a)(1). In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 C.F.R. § 3.312 (a). In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312 (b). A contributory cause of death is inherently not one related to the principal cause. In order to constitute contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death, or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312 (c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations generally applicable to compensation for service connected disability apply. 38 U.S.C.A. § 1310. Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the current disability and an in-service precipitating disease, injury, or event. See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

In a DIC claim based on cause of death, the current disability element will always have been met (the current disability being the one that caused the Veteran to die). Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

The Director of Compensation and Pension Service issued training letter 10-03 in April 2010 in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). Two of the eight water treatment facilities supplying water to the base were contaminated with either trichloroethylene (TCE) or tetrachloroethylene (percholoroethylene, or PCE) from an off-base dry cleaning facility. The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard. In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2 DCE) were detected in the drinking water system.

The National Academy of Sciences' National Research Council (NRC) and the ATSDR have undertaken studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination. In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual. To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs.

Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. The NRC analysis has found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants. 

However, fourteen diseases were placed into the category of limited/suggestive evidence of an association with the chemical contaminants. These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects. See 38 U.S.C.A. § 1710 (e); 38 C.F.R. § 17.400. 

Additionally, effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309 to establish presumptive service connection for Veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953, to December 31, 1987, and who have been diagnosed with any of the following eight disabilities: adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease. The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on that date.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Lung cancer

The Appellant contends that the Veteran's lung cancer and eventual cause of death was caused by his exposure to contaminated water at Camp Lejeune. See August 2017 Hearing Transcript. The Appellant testified that her husband, the deceased Veteran, started to have his health decline in 1981. He was treated for kidney stones and issues with his chest, ribs, and voice. She was told by the Veteran's treating physicians that he died of pneumonia; however, the Appellant feels as if it was due to "all the symptoms for all the years I've been around him."

While the Appellant is competent to report symptoms she witnessed associated with the Veteran's lung cancer and genitourinary system conditions, she lacks the necessary education, training, and experience to offer a medical diagnosis or to provide an etiology opinion on the condition. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Initially, the Board notes the Veteran is not currently service-connected for lung cancer, kidney cancer, bladder cancer, or kidney toxicity.

A review of the evidence reveals that the Veteran's service treatment records do not show complaints, diagnosis, or treatment for cancer or its related symptoms, nor is there any suggestion of a respiratory or renal condition during service.

In 1982, 33 years after service, the Veteran was diagnosed with lung cancer and underwent resection of the cancerous cells. The lung cancer was found to have recurred and metastasized in 2006 based on a rib biopsy. The Veteran went into acute renal failure during his April 2006 hospitalization with acute hypotension and volume depletion which were felt to be the cause of his acute renal failure.

The Veteran's medical history was positive for treatment of recurrent kidney stones. His medical records lack any treatment for kidney cancer, bladder cancer, or kidney toxicity.

The Veteran's social history was significant for tobacco use at 2 to 3 packs per day for 45 years.

In January 2014, a VA physician determined the Veteran's lung cancer was less likely than not caused by or a result of the Veteran's exposure to contaminated water at Camp Lejeune. In the report, the examiner noted that the Veteran was noted as having smoked anywhere from 2 to 3 packs per day for 45 years. She opined that the leading "known" risk factor for lung cancer is tobacco use that that this factor outweighs the "limited/suggestive" evidence of associated risk with exposure to contaminated water at Camp Lejeune. She noted that the medical literature shows no evidence of association between acute renal failure in the setting of hypotension almost 50 years post exposure to contaminated water at Camp Lejeune and exposure to that contaminated water.

For a medical opinion to be adequate, it must be based upon sufficient facts or data, the product of reliable principles and methods, and the result of principles and methods reliably applied to the facts. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008). The examiner must also explain the basis for an etiology opinion without resorting to speculation. See Stefl v. Nicholson, Vet. App. 120, 125 (2007).

The Board finds service connection for cause of death is not warranted, as the evidence does not support a finding that there is a causal relationship between the claimed in-service contaminant exposure and lung cancer. To arrive at this finding, the Board finds the January 2014 medical opinion highly probative. The examiner based her conclusion on a complete review of the record and based her opinion on the "known" risk factors of lung cancer, which included the Veteran's long history of smoking. She acknowledged that there is "limited/suggestive" evidence that lung cancer is associated with exposure to Camp Lejeune contaminants; however, she applied reliable principles and methods within the field of oncology and the result to the facts, which included the Veteran's medical and social history. Additionally, the examiner adequately discussed the underlying causes of contributing to the Veteran's death, including respiratory failure and acute renal failure, in her opinion and discussed how the Veteran manifested renal failure during his April 2006 hospitalization. The Board notes that the examiner is a known expert in evaluating Camp Lejeune contaminants. Thus, the Board finds the examiner's conclusion as to whether or not the Veteran's lung cancer was related to an event or incident in service highly probative.

Although the Board is very sympathetic, for the reasons and bases discussed above, the competent and probative evidence weighs against the conclusion that the Veteran's death from lung cancer was related his active service. Although the Appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


